DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Claims 1 – 2, 4 – 7 and 9 – 13 have been presented for examination.  Claims 1 and 12 - 13 are currently amended.  Claims 3, 8 and 14 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Overview
Applicant’s arguments have been fully considered, and they are persuasive.  Therefore the arguments are taken under consideration with regard to the claim interpretation.

Applicant argues: “For example, claim 1, as amended, specifies that the calculation times required to run the simulation of the individual sub-systems are determined for the respective macro time steps at the respective coupling times. Hence, at the coupling times at the macro time steps (where the outputs of the sub-systems are coupled) it can be assured that each sub-system has finished the calculation cycle … Thus, it is clear that automatic coupling is possible at a coupling time, taking into account the calculation time of the individual sub-systems in order to sort the execution sequence and therefore the temporal behavior of the co-simulation.” (emphasis added)



Response to Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

	Applicant argues: “Specifically, claim 1, as amended, includes the coupling is configured automatically, i.e., without human intervention, and further specifies that ‘at the coupling time a sub-system analysis is performed, and the execution sequence, the extrapolation methods and the macro step size are automatically adapted based on the sub-system information of the first and/or the second subsystems and the interconnection network.’ … As amended, claim 1 specifies which steps are automated to ensure good coupling properties between the subsystems. Furthermore, claim 1, as amended, defines the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times such that the execution sequence of the sub-systems is adaptable. (Emphasis added.) … The proposed combination of Stettinger Model and Karner Comprehensive does not disclose or fairly suggest …
Furthermore, the proposed combination of Stettinger Model and Karner Comprehensive does not disclose that the sub-system information comprises a calculation time of the first and/or the second sub-systems being considered for the adaption of the execution sequence. For instance, in the example of Section IV of Stettinger Model, the macro step size is explicitly specified as 0.2s, the extrapolation methods are specified as comprising two extrapolation steps, and the execution sequence is given as parallel (p. 3289, col. 2). Thus, these parameters are predetermined rather than being automatically configured in the Stettinger Model.
Karner Comprehensive also does not disclose that at a coupling time, a sub-system analysis is performed, and the execution sequence, the extrapolation methods and the macro step size are automatically adapted based on the sub-system information of the first and/or the second subsystems and the interconnection network …
However, the proposed combination of Stettinger Model and Karner Comprehensive does not disclose or suggest the claimed combination of features including ‘the execution sequence, the extrapolation methods and the macro step size are automatically adapted based on the sub-system information of the first and/or the second subsystems and the interconnection network’ where ‘the sub-a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the subsystems at the respective coupling times such that the execution sequence of the sub-systems is adaptable .. ‘ (Emphasis added.)
Accordingly, the proposed combination of Stettinger Model and Karner Comprehensive does not disclose or suggest …
Thus, a skilled person could not achieve the claimed method from the combination of Stettinger Model and Karner Comprehensive” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the instant claim 1 is rejected over Benedikt et al. “An Adaptive Coupling Methodology for Fast Time-Domain Distributed Heterogeneous Co-Simulation” and Stettinger et al. “On the Difficulties of Real-time Co-simulation”.  Further Karner Comprehensive is relied upon to teach “wherein a co-simulation coupling is configured automatically” and not any of the newly recited elements of claim 1.  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that Stettinger Model teaches that the macro step size is explicitly specified as 0.2s, and therefore does not teach the recited “determining a macro step size …” (i.e. requires human intervention or is externally predetermined).  The requirements for claim interpretation are discussed in MPEP 2111.  The instant claim 1 explicitly recites “configuring the coupling of the first and second sub-systems based on …the macro step size, and performing the co-simulation during the macro time step; wherein the coupling is configured automatically”.  Therefore the “automatic” portion of the configuring explicitly relies on a previously determined macro step size, a calculation time of the first and/or the second sub-systems” is explicitly recited as being separate from the macro step size (see instant claim 1 “by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems”).  Further, the recited “calculation time” amounts to the time required to perform a single simulation iteration of a sub-system, and the macro step size amounts to at least the time required to perform all the simulation iterations of the all the sub-systems (i.e. after which all the output parameters have been determined and a full coupling can be performed) (see the instant application Paragraph 22 “A macro step size (or macro increment) may be determined, which may prescribe the coupling times (or points in time), at which an exchange of the corresponding first and second input parameters and of the first and the second output parameters between the first and the second sub-systems may be performed”).  Further, it is explicitly disclosed that the “determining an interconnection network, which … determines, which one of the first and the second parameter outputs is determined as a coupling quantity for the corresponding first and second parameter inputs” is not performed automatically, and the automatically configured coupling is explicitly recited as depending on this (see the instant application Paragraph 12 “Which one (or ones) of the first and the second parameter outputs of the corresponding first and second sub-systems may be determined as coupling quantity for the corresponding first and second parameter inputs of other sub-systems (e.g. the other first and second sub-systems), may be defined by the operator of the co-simulation (eventually supported automatically e.g. ‘name-mapping’)”, and see the instant claim 1 “configuring the coupling … based on the interconnection network”).  Therefore the claim scope reasonably encompasses implementing just the coupling at a coupling time without human intervention (e.g. a generated a co-simulation environment for the later recited “performing the co-simulation”, which is analogous to the preamble “a method for automatically configuring a co-simulation”), and further based on previously determined/selected parameters/method (i.e. possibly performed with human intervention).  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that at least the recited “determining a macro step size …”, “determining extrapolation methods …”, “selecting an execution sequence …” are not automatically configured, and therefore Stettinger Model does not teach “configuring the coupling of the first and the second sub-systems based on the interconnection network, the first sub-system information and the second sub-system information, the execution sequence, the extrapolation methods, and the macro step size, … the coupling is configured automatically” (see emphasis in Applicant’s remarks above).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the various determining and selecting steps are performed “automatically” and not predetermined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, it is the “configuring the coupling” which is recited as being automatic, 

Applicant argues: “When referring to the subject matter of claim 3 (now canceled), the Office Action refers to Benedikt Adaptive … Benedikt Adaptive describes adaptive control of the macro step size and an adaptive scheduling strategy (Abstract; p. 8, col. 2). However, Benedikt Adaptive does not describe the automatic adaptation of an execution sequence.” (emphasis added)

Applicant appears to assert that Benedikt Adaptive does not teach the newly recited “wherein at the coupling time a sub-system analysis is performed, and the execution sequence, the extrapolation methods and the macro step size are automatically adapted based on the sub-system information of the first and/or the second subsystems and the interconnection network” (emphasis added) which is substantially similar to previous claim 3 except for requiring that all three elements are adapted (i.e. execution sequence, extrapolation methods, and macro step size), and further the adapting is performed “automatically”.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Applicant has not presented specific arguments directed to the differences between the above newly recited elements and Benedikt Adaptive.  Therefore, Applicant’s arguments are not persuasive (see MPEP 2145(1) "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)").  Further, Benedikt Adaptive teaches automatically adapting the execution sequence and the macro step size (see Claim Rejections - 35 USC § 103).

	Applicant argues: “When referring to the subject matter of claim 8 (now canceled), the Office Action refers to Stettinger (On) … Stettinger (On) describes synchronization of a non-real time simulation However, Stettinger (On) does not describe the automatic adaptation of an execution sequence.
In summary, these documents discuss various aspects of co-simulations, including adaptation methods for individual parameters such as macro-step size. However, none of documents suggests that the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the subsystems at the respective coupling times such that the execution sequence of the sub-systems is adaptable." (emphasis added)

Applicant appears to assert that Stettinger (On) does not teach the newly recited “wherein the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times such that the execution sequence of the subsystems is adaptable” which is substantially similar to previous claim 8 except for further reciting “that the execution sequence of the sub-systems is adaptable”.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Applicant has not presented specific arguments directed to the differences between the above newly recited elements and Stettinger (On).  Therefore, Applicant’s arguments are not persuasive (see MPEP 2145(1) "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)").  Further, Stettinger (On) teaches said newly recited elements (see Claim Rejections - 35 USC § 103).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, the subject matter of canceled claim 8 is amended to recite “such that the execution sequence of the sub-systems is adaptable”.  Examiner notes that actually adapting the execution sequence is recited in relation to canceled claim 3 as taught by Benedikt Adaptive (see Claim Rejections - 35 USC § 103).

Applicant appears to assert that the newly recited “such that the execution sequence of the sub-systems is adaptable” in relation to the canceled claim 8 requires that the execution sequence be adapted.  The requirements for claim interpretation are discussed in MPEP 2111.  Examiner notes that being “adaptable” merely requires that said adaptation is not precluded (i.e. is able to be adapted).  Therefore Applicants arguments are not persuasive.

Applicant argues: “Thus, any combination of Stettinger Model, Karner Comprehensive and Benedikt Adaptive ( even if combined) does not hint at the combination of … where ‘the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times such that the execution sequence of the sub-systems is adaptable.’
Accordingly, for at least these reasons, the proposed combination of Stettinger Model and Karner Comprehensive does not render independent claim 1, as amended, unpatentable.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, newly amended features related to “adaptations in the temporal behavior …” are rejected over Stettinger et al. “On the Difficulties of Real-time Co-simulation”.  Therefore Applicant’s arguments are not persuasive.

	Applicant argues: “Dependent claims 2, 4 and 5 depend directly from independent claim 1 and include all the features and limitations of claim 1.”

	Examiner respectfully disagrees based on the preceding remarks.

	Applicant argues: “Dependent claims 6 and 9 depend from independent claim 1, as amended … The proposed combination of Stettinger Model, Karner Comprehensive and Benedikt Macro merely discloses the adaptation or adjustment of the macro step size, while the remaining parameters remain externally predetermined.  The proposed combination of Stettinger Model, Karner Comprehensive and Benedikt Macro fails to disclose, teach or suggest how to automate the configuration of sub-system coupling in a simulation.
A skilled person does not find any hint in the proposed combination of Stettinger Model, Karner Comprehensive and Benedikt Macro, that would lead the skilled person to the claimed feature ... [newly amended features] …
…
Dependent claim 7 depends from independent claim 1, as amended … Broman describes a model consisting of different Functional Mockup Units (FMUs) that interact with one another via Functional Mockup Interfaces (FMis ). A master algorithm controls the execution of each FMU, but is not fully automatically configured (Section 1 ).  The proposed combination of Stettinger Model, Karner Comprehensive and Broman fails to disclose, teach or suggest how to automate the configuration of sub-system coupling in a simulation.
A skilled person does not find any hint in the proposed combination of Stettinger Model, Karner Comprehensive and Broman, that would lead the skilled person to the claimed feature … [newly amended features] … 
…
Dependent claim 10 depends from independent claim 1, as amended.  … Benedikt Modeling further describes the rule of thumb concerning macro step sizes elaborated in Benedikt Macro. The proposed combination of Stettinger Model, Karner Comprehensive and Benedikt Modeling fails to disclose, teach or suggest how to automate the configuration of sub-system coupling in a simulation.
A skilled person does not find any hint in the proposed combination of Stettinger Model, Karner Comprehensive and Benedikt Modeling, that would lead the skilled person to the claimed feature … [newly amended features] …
…
Dependent claim 11 depends indirectly from independent claim 1, as amended. … Benedikt Modeling further describes the rule of thumb concerning macro step sizes elaborated in Benedikt Macro. Stettinger Coupling proposes model-based extrapolation methods as opposed to conventional signal-based approaches. The proposed combination of Stettinger Model, Karner Comprehensive, Benedikt Modeling and Stettinger Coupling fails to disclose, teach or suggest how to automate the configuration of sub-system coupling in a simulation where the execution sequence is adapted.
Stettinger Model, Karner Comprehensive, Benedikt Modeling and Stettinger Coupling, that would lead the skilled person to achieve … [newly amended features] …” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the various dependent claims are rejected over Benedikt et al. “An Adaptive Coupling Methodology for Fast Time-Domain Distributed Heterogeneous Co-Simulation” and Stettinger et al. “On the Difficulties of Real-time Co-simulation” with regard to the newly amended features.  Therefore Applicant’s arguments are not persuasive.

Applicant argues that there are one or more parameters/algorithms which are externally predetermined (see emphasis in Applicant’s remarks above), therefore Stettinger Model, Karner Comprehensive and Benedikt Macro do not teach “how to automate the configuration of sub-system coupling in a simulation”.  The requirements for claim interpretation are discussed in MPEP 2111.  More specifically, the claims explicitly recite that the automatic configuring of the coupling is performed based on previously performed steps (i.e. the configuring the coupling is based on the selected execution sequence, and therefore reasonably encompass implementing just the configuring of the coupling without human intervention (i.e. to automatically configuring a co-simulation environment for the later recited “performing the co-simulation during the macro time step”) and based on previously determined/selected Karner Comprehensive which explicitly teaches that a co-simulation environment is created directly from a configuration file with no additional human intervention (i.e. automatically) (see Interview Summary, dated 09/10/2021).  Further, Applicant has not specifically argued which remaining parameters are externally predetermined.  Therefore Applicant’s arguments are not persuasive. 

Applicant argues: “Independent claim 12, as amended, is not rendered unpatentable by the proposed combination of Stettinger Model and Benedikt 248, in view of Karner Comprehensive.  Claim 12, as amended, is directed to an apparatus that includes … [newly amended features] …
…
In the example of Section IV of Stettinger Model, the macro step size is explicitly specified as 0.2s, the extrapolation methods are specified as comprising two extrapolation steps, and the execution sequence is given as parallel (p. 3289, col. 2). Thus, these parameters are predetermined rather than being automatically configured.
Benedikt 248 is introduced for the disclosure of an apparatus for configuring co-simulations. Otherwise, Benedikt 248 discloses adaptive adjustment of individual parameters such as macro step size control (e.g. Abstract). Such an adaptive adjustment of individual parameters does not amount to an automatic configuration of the coupling between two sub-systems as recited in claim 12, as amended.
…
However, Karner Comprehensive does not describe an adaptation of an execution sequence.
…
A skilled person does not find any hint in the proposed combination of Stettinger Model and Benedikt 248 in further view of Karner Comprehensive, that would lead the skilled person to arrange an apparatus with … [newly amended features] …”

	Applicant’s arguments with regard to Stettinger Model are not persuasive based on the preceding remarks.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the instant claim 12 is rejected over Benedikt et al. “An 

Applicant argues: “Independent claim 13, as amended, is not rendered unpatentable by the proposed combination of Stettinger Model and Belsky in further view of Karner Comprehensive.
…
In the example of Section IV of Stettinger Model, the macro step size is explicitly specified as 0.2s, the extrapolation methods are specified as comprising two extrapolation steps, and the execution sequence is given as parallel (p. 3289, col. 2). Thus, these parameters are predetermined rather than being automatically configured”.
Belsky is introduced for the disclosure of a computer readable storage medium. Otherwise, Belsky discloses co-simulation procedures, wherein different subsystems are coordinated by a master system (§§[0001], [0002]). The procedures involve computing Jacobian matrices to determine input variables for the respective subsystems. The Jacobian matrices may be stored on an appropriate medium (§§[0008]-[0010]).  The computation of Jacobian matrices to determine and store input variables does not amount to an automatic configuration of the coupling between two sub-systems as recited in claim 13, as amended.” (emphasis added)

	Applicant’s arguments with regard to Stettinger Model are not persuasive based on the preceding remarks.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the instant claim 13 is rejected over Benedikt et al. “An Adaptive Coupling Methodology for Fast Time-Domain Distributed Heterogeneous Co-Simulation” and Stettinger et al. “On the Difficulties of Real-time Co-simulation” with 

Applicant argues: “However, Karner Comprehensive does not describe a configuration of the coupling regarding static and dynamic system information. Parameters refer only to the system ( e.g., vehicle weight) and not to the coupling signals. In summary, Karner Comprehensive is completely silent on how to adapt the execution sequence.
Thus, the proposed combination of Stettinger Model and Belsky in further view of Karner Comprehensive fails to disclose, teach or suggest how to configure a program on a computer-readable medium that when executed by a processor automates the configuration of sub-system coupling in a simulation.
A skilled person does not find any hint in the proposed combination of Stettinger Model and Belsky in further view of Karner Comprehensive, that would lead the skilled person to arrange a computer-readable medium with executable statements that when executed configure … [newly amended features] … ” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the instant claim 13 is rejected over Benedikt et al. “An Adaptive Coupling Methodology for Fast Time-Domain Distributed Heterogeneous Co-Simulation” and Stettinger et al. “On the Difficulties of Real-time Co-simulation” with regard to the newly amended features.  Further Karner Comprehensive is relied upon to teach “wherein a co-simulation coupling is configured automatically”, and not for the coupling comprising any “static and dynamic system information” which apparently refers to one or more of the newly recited “automatically adapted” or “adaptable” elements based on the “sub-system information … and the interconnection network, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stettinger et al. “A Model-Based Approach for Prediction-Based Interconnection of Dynamic Systems” (henceforth “Stettinger (Model Inter)”) in view of Karner et al. “A Comprehensive Approach for Modeling, Simulation and Virtual Validation of Integrated Safety Systems” (henceforth “Karner (Comprehensive)”), and further in view of Benedikt et al. “An Adaptive Coupling Methodology for Fast Time-Domain Distributed Heterogeneous Co-Simulation” (henceforth “Benedikt (Adaptive)”), and further in view of .

With regard to claim 1, Stettinger (Model inter) teaches a method for configuring a co-simulation for a total system having at least a first sub-system and a second sub-system, (Stettinger (Model inter) Abstract “This paper proposes a model based coupling technique for interconnected systems”)
wherein the first sub-system has at least one first parameter input and at least one first parameter output, wherein the first parameter output is determinable based on the first parameter input by a first solution algorithm, and wherein the second sub-system has at least one second parameter input and at least one second parameter output, wherein the second parameter output is determinable based on the second parameter input by a second solution algorithm, the method comprising: (Stettinger (Model inter) Page 3289, Right to Page 3290, Left and Figure 5 the different subsystems of the HEV are implemented in different simulators (a first/second solution algorithm), each subsystem having inputs and outputs and depending on another subsystem (first/second parameter input/output) “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5 … The other involved subsystems (Cockpit, Vehicle and Thermal Network) are modeled in different simulation tools and depend on the results of the ETAS real-time system… In the HEV example the Management System (ETAS real-time system) interacts via 7 in- and outputs with other subsystems.” 
    PNG
    media_image1.png
    564
    490
    media_image1.png
    Greyscale
, and Page 3286, Right each simulation tool computes its results at every micro-time-step and exchanges data with another subsystem at the macro-time-step (first/second output determinable based on the first/second input) “The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”)
determining an interconnection network, which couples the first sub-system and the second sub-system at a coupling and determines, which one of the first and the second parameter outputs is determined as a coupling quantity for the corresponding first and second parameter inputs, (Stettinger (Model inter) Figure 5 the subsystem are interconnected with one-way data flows (interconnection network) 
    PNG
    media_image1.png
    564
    490
    media_image1.png
    Greyscale
)
determining first sub-system information of the first sub-system and second sub-system information of the second sub-system, (Stettinger (Model inter) Page 3289, Right and Figure 5 heat balances are determined for the Thermal Network subsystem (first sub-system information), and vehicle signals comprising VEL are determined by the Vehicle subsystem (second sub-system) “The Thermal Network is modeled in KULI3 which enables the simulation of the various heat balances. The Vehicle subsystem is modeled in AVL CRUISE4 and enables the vehicle and driveline system analysis.”, and Page 3290, Left and Figure 7 the VEL signals represents the actual simulation velocity of the vehicle (second sub-system information) in relation to a desired velocity “Fig. 7 shows the resulting velocity of the HEV according to the desired reference velocity” 
    PNG
    media_image2.png
    582
    723
    media_image2.png
    Greyscale
)
selecting an execution sequence, by which it is determined in which sequence relative to each other the first parameter output and the second parameter output are determined and thus is defined which first and/or second parameter inputs have to be extrapolated, (Stettinger (Model inter) Page 3289, Right a parallel scheduling is used for the HEV example (an execution sequence) and there are extrapolated signals 
    PNG
    media_image3.png
    124
    465
    media_image3.png
    Greyscale
, and Page 3290, Left the number of extrapolated signals is known between the real-time and non-real-time portions “These 8 EKFs produce 8 future estimated coupling signals but only 7 of them are needed.”, and Page 3286, Right a serial execution sequence could also have been used (selecting) “The amount of introduced coupling errors depends on the used subsystem scheduling. In principal there are two scheduling variants: sequential and parallel. In the sequential case only the inputs of the subsystem, which gets executed first have to be extrapolated.”)
determining extrapolation methods, by which the first and second parameter inputs are determinable during a macro step size, (Stettinger (Model inter) Page 3286, Right three extrapolation methods are identified “To handle bidirectional dependencies some coupling signals are unknown and therefore have to be estimated.  This estimation is typically performed via signal-based extrapolation schemes … Up to date co-simulation platforms use signal based polynomial extrapolation techniques of low order such as zero-order-hold (ZOH), first-order-hold (FOH) or second-order-hold (SOH) extrapolation.”)
determining a macro step size which prescribes coupling times, at which an exchange of the corresponding first and second input parameters and of the first and second output parameters between the first and the second (Stettinger (Model inter) Page 3286, Right delta_T is the time-step at which coupling occurs“The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”, and Page 3289, Right the macro-time-step of the HEV example is 0.2s 
    PNG
    media_image3.png
    124
    465
    media_image3.png
    Greyscale
)
configuring the coupling of the first and the second sub- systems based on the interconnection network, the first sub-system information and the second sub-system information, the execution sequence,  the extrapolation methods, and the macro step size, and performing the co-simulation during the macro time step (Stettinger (Model inter) Page 3289, Right the HEV examples shows all the configured elements “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5”, and Figure 7 the co-simulation is executed 
    PNG
    media_image4.png
    256
    325
    media_image4.png
    Greyscale
, and Page 3286, Right “In a co-simulation, the involved simulation tools are paused every macro-time-step (delta_T) to perform the coupling data exchange for synchronization”)
wherein at the coupling time a sub-system analysis is performed, and the extrapolation methods are automatically adapted based on the sub-system information of the first and/or second subsystem and the interconnection network (Stettinger (Model inter) Page 3289, Left the subsystem models are identified in the first phase of the coupling (at the coupling time a sub-system analysis is performed) “In the first step models of the subsystems are identified. In the second step these models are used to predict the future coupling signal behavior via MBE”, and Page 3288, Right and Figure 6 extrapolation method automatically switches from SBC to MBC during the coupling interval (at the coupling time the extrapolation methods are automatically adapted) “During this phase signal-based coupling (SBC) techniques can be used … If the smooth activation is chosen an additional transient phase during the activation occurs where the MBC gets activated slowly, see Fig. 2.” 
    PNG
    media_image5.png
    152
    358
    media_image5.png
    Greyscale
, and Page 3287, Right the current states of the subsystem is used in the extrapolation of the desired coupling signal values (based on the sub-system information and the interconnection network) “The extrapolation process uses the model-parameters and additional, depending on the online identification technique, identified subsystem states to predict the future coupling signal behavior … The presented approach uses a linear time-varying second order system which locally approximates the subsystem behavior to predict the future coupling signal values.”, and Page 3287, Left)

Stettinger (Model inter) does not appear to explicitly disclose: for automatically configuring a co-simulation in the preamble; and wherein the coupling is configured automatically.

However Karner (Comprehensive) teaches:
wherein a co-simulation coupling is configured automatically (Karner (Comprehensive) Page 103, Middle and Figure 2 after configuration file is generated, an executable (coupling is configured) is directly available without disclosed manual further configurations (automatically) “Together with the resulting co-simulation configuration from the previous step, an executable co-simulation environment is available which can be used to perform a virtual validation of the integrated safety system” 
    PNG
    media_image6.png
    175
    765
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) with the configuration file-based method of implementing the co-simulation environment disclosed by Karner (Comprehensive).  One of ordinary skill in the art would have been motivated to make this modification in order to virtually validate one or more systems of a vehicle (Karner (Comprehensive) Page 103, Middle).

Stettinger (Model inter) in view of Karner (Comprehensive) does not appear to explicitly disclose: wherein at the coupling time the execution sequence and the macro step size are automatically adapted based on the sub-system information of the first and/or the second subsystems and the interconnection network.

However Benedikt (Adaptive) teaches:
wherein, at the coupling time 
the execution sequence are automatically adapted based on sub-system information of first and/or the second sub-systems and interconnection (Benedikt (Adaptive) Page 2, Right subsystems with no change are skipped which amounts to a change in the overall sequence (e.g. skipping B for an otherwise sequential scheduling rule results in A --> B --> C ---> A ---> C ---> A) “In terms of scheduling, several rules must be obeyed to obtain an effective order for the simulation of the subsystems. For example to reduce the simulation time it is necessary to simulate the subsystems in signal flow direction. Another criterion is, whether the global system network contains inactive loops (i.e. no change in their respective output values); these subsystems do not have to be simulated over a certain time slot [3].”)
the macro step size are automatically adapted based on the sub-system information of the first and/or the second sub-systems and the interconnection network (Benedikt (Adaptive) Figure 1 the macro-step-size can be different for every iteration (at the coupling time) 
    PNG
    media_image7.png
    220
    492
    media_image7.png
    Greyscale
, and Page 7 the macro-step-size adaptations are based on (the macro time step size are adapted) the error of the extrapolation after every iteration, where the error is based on the extrapolated values and the actual solution at every iteration (based on the sub-system information of first/second sub-systems and the interconnection network), and where the adaptation does not require human intervention (automatically adapted) 
    PNG
    media_image8.png
    173
    482
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    214
    484
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Karner (Comprehensive) with the method of adapting the macro step size disclosed by Benedikt (Adaptive).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the errors of the overall (Benedikt (Adaptive) Page 8, Left 
    PNG
    media_image10.png
    613
    490
    media_image10.png
    Greyscale
).

Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive) does not appear to explicitly disclose: wherein the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times such that the execution sequence of the subsystems is adaptable.

However Stettinger (On) teaches:
wherein the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times (Stettinger (On) Page 992-993 and 996 the faster than real-time simulation system can be slowed down to wall-clock time (putting in relation the calculation time required by the sub-system to) to allow for time correct exchange of coupling data (the respective macro time steps at the respective coupling times) “To fulfill the required hard-real-time conditions a time correct exchange of coupling data with respect to the wall-clock-time is necessary … The simulation speed of these systems is faster than the wall-clock time and so these systems have to slow down until both system types run with the wall-clock time to perform a time correct synchronisation. So the involved non-real-time systems get paused to realise this slow down effect.”)
such that the execution sequence of the subsystems is adaptable (Stettinger (On) Page 996 the faster than wall-clock subsystems are executed in parallel, which does not define a strict sequence of execution for every macro time step (such that the execution sequence of the sub-systems is adaptable) since the only requirement is that the faster than wall-clock systems be slowed down sufficiently such that they are close to the wall-clock time, and where it is noted that slowing down one or more faster than wall-clock subsystems does not preclude skipping systems which are inactive as taught by Benedikt (Adaptive) (at the coupling time the execution sequence is automatically adapted) “The overall real-time co-simulation, consisting of the real-time and non-real-time part, use a parallel scheduling while the subsystems in the non-real-time part are sequential scheduled … All involved subsystems have a simulation speed which is close to the wall-clock time due to the slow down mechanism.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive) with the method of synchronizing non-real time and real-time sub-systems and having different simulation rates disclosed by Stettinger (On).  One of ordinary skill in the art would have been motivated to make this modification in order to operate the entire co-simulation in real-time (Stettinger (On) Abstract “A real-time system which has to guarantees hard-real-time conditions … The most important difference to a non-real-time co-simulation is the time correct overall simulation speed with respect to the involved real-time systems. To achieve this, all subsystems in form of non-real-time systems have to be synchronised to the involved real-time systems”).

With regard to claim 2, Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) teaches the method according to claim 1, and further teaches:
wherein, after a macro time step, the co-simulation is finished or the co-simulation is performed anew. (Stettinger (Model inter) Figure 7 with a macro-step-size of 0.2s there are several times steps shown, and eventually the simulation terminates 
    PNG
    media_image4.png
    256
    325
    media_image4.png
    Greyscale
)

With regard to claim 4, Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) teaches the method according to claim 1, and further teaches:
wherein the sub-system information comprises the input-output dynamics of the sub-systems between the first input parameter and the first output parameter of the first sub-system, between the second input parameter and (Stettinger (Model inter) Page 3289, Right and Figure 5 heat balances are determined for the Thermal Network subsystem (input-output dynamics of first sub-system), and vehicle signals comprising VEL are determined by the Vehicle subsystem (second sub-system), and energy management of the hybrid vehicle are determined in the Management system (input-output dynamics of a third sub-system) “The subsystem (Management System) represents a control unit which defines the energy management of the hybrid vehicle ETAS2 and runs on an real-time system. … The Thermal Network is modeled in KULI3 which enables the simulation of the various heat balances. The Vehicle subsystem is modeled in AVL CRUISE4 and enables the vehicle and driveline system analysis.”, and Page 3290, Left and Figure 7 the VEL signals represents the actual simulation velocity of the vehicle (input-output dynamics of second sub-system) in relation to a desired velocity “Fig. 7 shows the resulting velocity of the HEV according to the desired reference velocity” 
    PNG
    media_image2.png
    582
    723
    media_image2.png
    Greyscale
)

With regard to claim 5, Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) teaches the method according to claim 1, and further teaches:
wherein the sub-system information comprises a simulation time of the first sub-system and/or of the second sub-system (Stettinger (Model inter) Page 3289, Right and Figure 5 the subsystems have different micro and macro step sizes (a simulation time) and they all get synchronized (sub-system information comprises) “The subsystems (Cockpit, Vehicle and Thermal Network) get synchronized to the involved ETAS real-time system otherwise no time-correct coupling data exchange is possible.”)

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On), and further in view of Benedikt et al. “Macro-step-size Selection and Monitoring of the Coupling Error for Weak Coupled Subsystems in the Frequency-domain” (henceforth “Benedikt (Macro)”).  Stettinger (Model inter), Karner (Comprehensive), Benedikt (Adapative), Stettinger (On) and Benedikt (Macro) are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

With regard to claim 6, Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) teaches the method according to claim 1, and does not appear to explicitly disclose: wherein the sub-system information comprises an instantaneous frequency of the first and/or the second input parameters and/or of the first and/or the second output parameters.

However Benedikt (Macro) teaches:
wherein the sub-system information comprises an instantaneous frequency of the first and/or the second input parameters and/or of the first and/or the (Benedikt (Macro) 1014 the macro-step-size can be evaluated with respect to the extracted actual maximum bandwidth (sub-system information comprises an instantaneous frequency) of the coupling signal (i.e. first/second input/output parameters) by comparing to a heuristically determined usage bandwidth “Table 1 summarises the relations between the feasible efficient normed bandwidth of the coupling signal regarding the extrapolation techniques [5]. This table yields as ’rule-of-thumb’ for macro-step-size selection and is determined heuristically based on considerations of the coupling elements in the frequency domain. … This means, that co-simulation results can be qualitatively evaluated if the actual maximum bandwidth of the coupling signal may be extracted and an usable bandwidth of the corresponding coupling element is defined”, and Figure 5 maximum instantaneous frequency of the coupling signals over the simulation time is compared to the ideal maximum bandwidth which depend on the extrapolation method 
    PNG
    media_image11.png
    439
    690
    media_image11.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) with the method of evaluating the macro step size based on a frequency of the coupling signals disclosed by Benedikt (Macro).  One of ordinary skill in the art would have been motivated to make this modification in order to choose a more optimal macro-step-size (Benedikt (Macro) Page 1011 “In Section 3, based on considerations of the coupling element in the frequency-domain, a ’rule-of-thumb’ for a suitable selection of the macro-step-size is proposed.”)

With regard to claim 9, Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of 

However Benedikt (Macro) teaches:
wherein the sub-system information comprises an analysis of coupling events of the first and/or the second input parameters and/or of the first and/or the second output parameters of the sub-systems (Benedikt (Macro) Page 1014 the bandwidth of the coupling signals is extracted (analysis of coupling events) “Obviously, to proof relation (4) the extraction of information on frequency components of the coupling signal is required. This means, that co-simulation results can be qualitatively evaluated if the actual maximum bandwidth of the coupling signal may be extracted and an usable bandwidth of the corresponding coupling element is defined”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) with the method of analyzing the frequency of the coupling signals disclosed by Benedikt (Macro).  One of ordinary skill in the art would have been motivated to make this modification in order to choose a more optimal macro-step-size (Benedikt (Macro) Page 1011 “In Section 3, based on considerations of the coupling element in the frequency-domain, a ’rule-of-thumb’ for a suitable selection of the macro-step-size is proposed.”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On), and further in view of Broman et al. “Determinate Composition of FMUs for Co-Simulation” (henceforth “Broman”).  Stettinger (Model inter), Karner (Comprehensive), Benedikt (Adaptive), Stettinger (On) and Broman are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

With regard to claim 7, Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) teaches the method according to claim 1, and does not appear to explicitly disclose: wherein the sub-system information comprises a direct reach-through of the first and/or the second input parameters on the first and/or the second output parameters of the sub-systems.

However Broman teaches:
wherein the sub-system information comprises a direct reach-through of the first and/or the second input parameters on the first and/or the second output parameters of the sub-systems (Broman Figure 2 the output y2 is merely a scaled version of the input u without any dependence of other variables 
    PNG
    media_image12.png
    237
    266
    media_image12.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) with the method of setting a sub-system model to utilize a static function which directly relates an input to an output disclosed by Broman.  One of ordinary skill in the art would have been motivated to make this modification in order to create a sub-system functionality (Broman Page 5 “Suppose we want to create an FMU with the functionality shown in Figure 2.  The figure shows a continuous-time model modeling a trivial ODE, where the input u is the derivative of the output y1, and the output y2 is the input u multiplied by -5”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On), and further in view of Benedikt et al. .

With regard to claim 10, Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) teaches the method according to claim 1, and does not appear to explicitly disclose wherein the step of determining the macro step size has the following: determining a first macro step size of the first sub-system, wherein the first macro step size prescribes first coupling times, at each of which the first output parameter is determinable, determining a second macro step size of the second sub-system, wherein the second macro step size prescribes second coupling times, at each of which the second output parameter is determinable.

However Benedikt (Modeling) teaches wherein the step of determining the macro step size has the following: 
determining a first macro step size of the first sub-system, wherein the first macro step size prescribes first coupling times, at each of which the first output parameter is determinable, determining a second macro step size of the second sub-system, wherein the second macro step size prescribes second coupling times, at each of which the second output parameter is (Benedikt (Modeling) Page 453 subsystems can be solved sequentially (first/second coupling times) at different step sizes (first/second macro step size) “Additionally, subsystems may be solved using different macro-step sizes and the independent piecewise simulation of the subsystems may be performed in sequential or in parallel order”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) with the method of co-simulation with sub-system having different macro step sizes disclosed by Benedikt (Modeling).  One of ordinary skill in the art would have been motivated to make this modification in order to implement a state-of-the art non-iterative coupling strategy (Benedikt (Modeling) Page 453 “In practice, it is state-of-the art to use non-iterative coupling methodologies in co-simulation applications, because of their simplicity of implementation as well as limited simulation tool interfacing capabilities [13]. By this coupling approach, each subsystem is independently solved using a tailored fixed or a variable step-size solver with specified settings”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On), and further in view of Benedikt (Modeling), and further in view of Stettinger et al. “Model-based Coupling Approach for .

With regard to claim 11, Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On), and further in view of Benedikt (Modeling) teaches the method according to claim 10, and does not appear to explicitly disclose wherein the step of determining the extrapolation methods has the following: determining first extrapolation methods of the first sub-system, by which the first parameter inputs are determinable during the a first macro step size, determining second extrapolation methods of the second sub-system, by which the second parameter inputs are determinable during the second macro step size.

However Stettinger (Model coupling) teaches wherein the step of determining the extrapolation methods has the following: 
determining first extrapolation methods of the first sub-system, by which the first parameter inputs are determinable during the a first macro step size, determining second extrapolation methods of the second sub-system, by which the second parameter inputs are determinable during the second macro step size. (Stettinger (Model coupling) Page 2086, Right and Figure 6 the extrapolation method can be changed during the simulation execution as soon as valid models for the model-based coupling approach are available, where the various sub-systems could have valid models available at different times “During the learning phase signal-based extrapolation schemes can be applied until valid subsystem models are available.  Using the hard activation-scheme the model-based coupling approach gets activated after the learning-phase which potentially results in a bump-transfer characteristic depending on the involved subsystem dynamics.” 
    PNG
    media_image13.png
    315
    591
    media_image13.png
    Greyscale
, and Figure 7 any two subsystem can selectively have either a signal-based extrapolation or model-based coupling 
    PNG
    media_image14.png
    613
    506
    media_image14.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Karner (Comprehensive), and further in view of Benedikt (Modeling), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On) with the (Stettinger (Model coupling) Page 2084, Right “In Section III a so-called model-based coupling approach is proposed, which exhibits an improved coupling performance”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Benedikt et al. (EP 2442248) (henceforth “Benedikt (248)”), and further in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On).  Stettinger (Model inter), Benedikt (248), Karner (Comprehensive), Benedikt (Adaptive) and Stettinger (On) are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

With regard to claim 12, Stettinger (Model inter) teaches configuring a co-simulation for a total system having at least a first sub-system and a second sub-system, (Stettinger (Model inter) Abstract “This paper proposes a model based coupling technique for interconnected systems”)
wherein the first sub-system has at least a first parameter input and at least a first parameter output, wherein the first parameter output is determinable based on the first parameter input by a first solution algorithm, and wherein the second sub-system has at least a second parameter input and at least a second parameter output, wherein the second parameter output is (Stettinger (Model inter) Page 3289, Right to Page 3290, Left and Figure 5 the different subsystems of the HEV are implemented in different simulators (a first/second solution algorithm), each subsystem having inputs and outputs and depending on another subsystem (first/second parameter input/output) “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5 … The other involved subsystems (Cockpit, Vehicle and Thermal Network) are modeled in different simulation tools and depend on the results of the ETAS real-time system… In the HEV example the Management System (ETAS real-time system) interacts via 7 in- and outputs with other subsystems.” 
    PNG
    media_image1.png
    564
    490
    media_image1.png
    Greyscale
, and Page 3286, Right each simulation tool computes its results at every micro-time-step and exchanges data with another subsystem at the macro-time-step (first/second output determinable based on the first/second input) “The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”)
determining an interconnection network, which couples the first sub-system and the second sub-system at a coupling, and determines, which one of the first and the second parameter outputs is determined as a coupling quantity for the corresponding first and second parameter inputs, (Stettinger (Model inter) Figure 5 the subsystem are interconnected with one-way data flows (interconnection network) 
    PNG
    media_image1.png
    564
    490
    media_image1.png
    Greyscale
)
a determining unit of first sub-system information of the first sub-system and second sub-system information of the second sub-system, (Stettinger (Model inter) Page 3289, Right and Figure 5 heat balances are determined for the Thermal Network subsystem (first sub-system information), and vehicle signals comprising VEL are determined by the Vehicle subsystem (second sub-system) “The Thermal Network is modeled in KULI3 which enables the simulation of the various heat balances. The Vehicle subsystem is modeled in AVL CRUISE4 and enables the vehicle and driveline system analysis.”, and Page 3290, Left and Figure 7 the VEL signals represents the actual simulation velocity of the vehicle (second sub-system information) in relation to a desired velocity “Fig. 7 shows the resulting velocity of the HEV according to the desired reference velocity” 
    PNG
    media_image2.png
    582
    723
    media_image2.png
    Greyscale
)
a selection of an execution sequence, by which it is determined, in which sequence relative to each other the first parameter output and the second parameter output are determined, (Stettinger (Model inter) Page 3289, Right a parallel scheduling is used for the HEV example (an execution sequence) and there are extrapolated signals 
    PNG
    media_image3.png
    124
    465
    media_image3.png
    Greyscale
, and Page 3290, Left the number of extrapolated signals is known between the real-time and non-real-time portions “These 8 EKFs produce 8 future estimated coupling signals but only 7 of them are needed.”, and Page 3286, Right a serial execution sequence could also have been used (selecting) “The amount of introduced coupling errors depends on the used subsystem scheduling. In principal there are two scheduling variants: sequential and parallel. In the sequential case only the inputs of the subsystem, which gets executed first have to be extrapolated.”)
determining extrapolation methods, by which the first and the second parameter inputs are determinable individually during a macro step size, (Stettinger (Model inter) Page 3286, Right three extrapolation methods are identified “To handle bidirectional dependencies some coupling signals are unknown and therefore have to be estimated.  This estimation is typically performed via signal-based extrapolation schemes … Up to date co-simulation platforms use signal based polynomial extrapolation techniques of low order such as zero-order-hold (ZOH), first-order-hold (FOH) or second-order-hold (SOH) extrapolation.”)
determining a macro step size, which prescribes coupling times, at which an exchange of the corresponding first and the second input parameters and of the first and the second output parameters between the first and the second sub-systems is performed, (Stettinger (Model inter) Page 3286, Right delta_T is the time-step at which coupling occurs“The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”, and Page 3289, Right the macro-time-step of the HEV example is 0.2s 
    PNG
    media_image3.png
    124
    465
    media_image3.png
    Greyscale
)
configuring the coupling of the first and the second sub-systems based on the interconnection network, the first sub-system information and the second sub-system information, the execution sequence, the extrapolation methods, and the macro step sizes, and performing the co-simulation during the macro step size (Stettinger (Model inter) Page 3289, Right the HEV examples shows all the configured elements “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5”, and Figure 7 the co-simulation is executed 
    PNG
    media_image4.png
    256
    325
    media_image4.png
    Greyscale
, and Page 3286, Right “In a co-simulation, the involved simulation tools are paused every macro-time-step (delta_T) to perform the coupling data exchange for synchronization”)
wherein at the coupling time a sub-system analysis is performed, and the extrapolation methods are automatically adapted based on the sub-system information of the first and/or second subsystem and the interconnection network (Stettinger (Model inter) Page 3289, Left the subsystem models are identified in the first phase of the coupling (at the coupling time a sub-system analysis is performed) “In the first step models of the subsystems are identified. In the second step these models are used to predict the future coupling signal behavior via MBE”, and Page 3288, Right and Figure 6 extrapolation method automatically switches from SBC to MBC during the coupling interval (at the coupling time the extrapolation methods are automatically adapted) “During this phase signal-based coupling (SBC) techniques can be used … If the smooth activation is chosen an additional transient phase during the activation occurs where the MBC gets activated slowly, see Fig. 2.” 
    PNG
    media_image5.png
    152
    358
    media_image5.png
    Greyscale
, and Page 3287, Right the current states of the subsystem is used in the extrapolation of the desired coupling signal values (based on the sub-system information and the interconnection network) “The extrapolation process uses the model-parameters and additional, depending on the online identification technique, identified subsystem states to predict the future coupling signal behavior … The presented approach uses a linear time-varying second order system which locally approximates the subsystem behavior to predict the future coupling signal values.”, and Page 3287, Left)

Stettinger (Model inter) does not appear to explicitly disclose: an apparatus for configuring a co-simulation for a total system having at least a first sub-system and a second sub-system.

However Benedikt (248) teaches:
an apparatus for configuring a co-simulation for a total system having at least a first sub-system and a second sub-system (Bendikt (248) Paragraph 12 “a simulation apparatus for a non-iterative co-simulation of an overall system is provided”)
the apparatus comprising various units performing functions: (Benedikt (248) Claim 5 the simulation device comprises an extrapolator, a solver, and a comparator which each perform different mathematical functions related to co-simulation).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) with the simulation device for co-simulation having various functional components (Benedikt (248) Paragraph 13 “In particular, the simulation device may be designed by hardware, software or in hybrid form with hardware and software components. For example, the simulation device may be realized by means of a processor or a computer.”).

Stettinger (Model inter) in view of Benedikt (248) does not appear to explicitly disclose: for automatically configuring a co-simulation in the preamble; and wherein the coupling is configured automatically.

However Karner (Comprehensive) teaches: 
wherein a co-simulation coupling is configured automatically (Karner (Comprehensive) Page 103, Middle and Figure 2 after configuration file is generated, an executable (coupling is configured) is directly available without disclosed manual further configurations (automatically) “Together with the resulting co-simulation configuration from the previous step, an executable co-simulation environment is available which can be used to perform a virtual validation of the integrated safety system” 
    PNG
    media_image6.png
    175
    765
    media_image6.png
    Greyscale
)
(Karner (Comprehensive) Page 103, Middle).

Stettinger (Model inter) in view of Benedikt (248), and further in view of Karner (Comprehensive) does not appear to explicitly disclose: wherein at the coupling time the execution sequence and the macro step size are automatically adapted based on the sub-system information of the first and/or the second subsystems and the interconnection network.

However Benedikt (Adaptive) teaches:
wherein, at the coupling time 
the execution sequence are automatically adapted based on sub-system information of first and/or the second sub-systems and interconnection network (Benedikt (Adaptive) Page 2, Right subsystems with no change are skipped which amounts to a change in the overall sequence (e.g. skipping B for an otherwise sequential scheduling rule results in A --> B --> C ---> A ---> C ---> A) “In terms of scheduling, several rules must be obeyed to obtain an effective order for the simulation of the subsystems. For example to reduce the simulation time it is necessary to simulate the subsystems in signal flow direction. Another criterion is, whether the global system network contains inactive loops (i.e. no change in their respective output values); these subsystems do not have to be simulated over a certain time slot [3].”)
the macro step size are automatically adapted based on the sub-system information of the first and/or the second sub-systems and the interconnection network (Benedikt (Adaptive) Figure 1 the macro-step-size can be different for every iteration (at the coupling time) 
    PNG
    media_image7.png
    220
    492
    media_image7.png
    Greyscale
, and Page 7 the macro-step-size adaptations are based on (the macro time step size are adapted) the error of the extrapolation after every iteration, where the error is based on the extrapolated values and the actual solution at every iteration (based on the sub-system information of first/second sub-systems and the interconnection network), and where the adaptation does not require human intervention (automatically adapted) 
    PNG
    media_image8.png
    173
    482
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    214
    484
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Benedikt (248), and further in view of Karner (Comprehensive) with the method of adapting the macro step size disclosed by Benedikt (Adaptive).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the errors of the overall simulation from the extrapolation on the coupling (Benedikt (Adaptive) Page 8, Left 
    PNG
    media_image10.png
    613
    490
    media_image10.png
    Greyscale
).

Stettinger (Model inter) in view of Benedikt (248), and further in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive) does not appear to explicitly disclose: wherein the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times such that the execution sequence of the subsystems is adaptable.

However Stettinger (On) teaches:
wherein the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times (Stettinger (On) Page 992-993 and 996 the faster than real-time simulation system can be slowed down to wall-clock time (putting in relation the calculation time required by the sub-system to) to allow for time correct exchange of coupling data (the respective macro time steps at the respective coupling times) “To fulfill the required hard-real-time conditions a time correct exchange of coupling data with respect to the wall-clock-time is necessary … The simulation speed of these systems is faster than the wall-clock time and so these systems have to slow down until both system types run with the wall-clock time to perform a time correct synchronisation. So the involved non-real-time systems get paused to realise this slow down effect.”)
such that the execution sequence of the subsystems is adaptable (Stettinger (On) Page 996 the faster than wall-clock subsystems are executed in parallel, which does not define a strict sequence of execution for every macro time step (such that the execution sequence of the sub-systems is adaptable) since the only requirement is that the faster than wall-clock systems be slowed down sufficiently such that they are close to the wall-clock time, and where it is noted that slowing down one or more faster than wall-clock subsystems does not preclude skipping systems which are inactive as taught by Benedikt (Adaptive) (at the coupling time the execution sequence is automatically adapted) “The overall real-time co-simulation, consisting of the real-time and non-real-time part, use a parallel scheduling while the subsystems in the non-real-time part are sequential scheduled … All involved subsystems have a simulation speed which is close to the wall-clock time due to the slow down mechanism.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Benedikt (248), and further in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive) with the method of synchronizing non-real time and real-time sub-systems and having different simulation rates disclosed by Stettinger (On).  One of ordinary skill in the art would have been motivated to make this modification in order to operate the entire co-simulation in real-time (Stettinger (On) Abstract “A real-time system which has to guarantees hard-real-time conditions … The most important difference to a non-real-time co-simulation is the time correct overall simulation speed with respect to the involved real-time systems. To achieve this, all subsystems in form of non-real-time systems have to be synchronised to the involved real-time systems”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Belsky et al. (US 2014/0005989) (henceforth “Belsky (989)”), and further in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive), and further in view of Stettinger (On).  Stettinger (Model inter), Belsky (989), Karner (Comprehensive), Benedikt (Adaptive) and Stettinger (On) are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

With regard to claim 13, Stettinger (Model inter) teaches a method for configuring a co-simulation for a total system, the method comprising: 
determining an interconnection network, which couples the first sub-system and the second sub-system at a coupling and determines, which one of the first and the second parameter outputs is determined as a coupling quantity for the corresponding first and second parameter inputs, (Stettinger (Model inter) Figure 5 the subsystem are interconnected with one-way data flows (interconnection network) 
    PNG
    media_image1.png
    564
    490
    media_image1.png
    Greyscale
)
determining first sub-system information of the first sub-system and second sub- system information of the second sub-system, (Stettinger (Model inter) Page 3289, Right and Figure 5 heat balances are determined for the Thermal Network subsystem (first sub-system information), and vehicle signals comprising VEL are determined by the Vehicle subsystem (second sub-system) “The Thermal Network is modeled in KULI3 which enables the simulation of the various heat balances. The Vehicle subsystem is modeled in AVL CRUISE4 and enables the vehicle and driveline system analysis.”, and Page 3290, Left and Figure 7 the VEL signals represents the actual simulation velocity of the vehicle (second sub-system information) in relation to a desired velocity “Fig. 7 shows the resulting velocity of the HEV according to the desired reference velocity” 
    PNG
    media_image2.png
    582
    723
    media_image2.png
    Greyscale
, and Page 3287, Right the current states of the subsystem are dynamically determined (sub-system information) “The extrapolation process uses the model-parameters and additional, depending on the online identification technique, identified subsystem states to predict the future coupling signal behavior … The presented approach uses a linear time-varying second order system which locally approximates the subsystem behavior to predict the future coupling signal values.”)
selecting an execution sequence, by which it is determined in which sequence relative to each other the first parameter output and the second parameter output are determined and thus is defined which first and/or second parameter inputs have to be extrapolated, (Stettinger (Model inter) Page 3289, Right a parallel scheduling is used for the HEV example (an execution sequence) and there are extrapolated signals 
    PNG
    media_image3.png
    124
    465
    media_image3.png
    Greyscale
, and Page 3290, Left the number of extrapolated signals is known between the real-time and non-real-time portions “These 8 EKFs produce 8 future estimated coupling signals but only 7 of them are needed.”, and Page 3286, Right a serial execution sequence could also have been used (selecting) “The amount of introduced coupling errors depends on the used subsystem scheduling. In principal there are two scheduling variants: sequential and parallel. In the sequential case only the inputs of the subsystem, which gets executed first have to be extrapolated.”)
determining extrapolation methods, by which the first and second parameter inputs are determinable during a macro step size, (Stettinger (Model inter) Page 3286, Right three extrapolation methods are identified “To handle bidirectional dependencies some coupling signals are unknown and therefore have to be estimated.  This estimation is typically performed via signal-based extrapolation schemes … Up to date co-simulation platforms use signal based polynomial extrapolation techniques of low order such as zero-order-hold (ZOH), first-order-hold (FOH) or second-order-hold (SOH) extrapolation.”)
determining a macro step size which prescribes coupling times, at which an exchange of the corresponding first and second input parameters and of the first and second output parameters between the first and the second sub-systems is performed, (Stettinger (Model inter) Page 3286, Right delta_T is the time-step at which coupling occurs“The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”, and Page 3289, Right the macro-time-step of the HEV example is 0.2s 
    PNG
    media_image3.png
    124
    465
    media_image3.png
    Greyscale
)
configuring the coupling of the first and the second sub-systems based on the interconnection network, the first sub-system information and the second sub-system information, the execution sequence, the extrapolation methods, and (Stettinger (Model inter) Page 3289, Right the HEV examples shows all the configured elements “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5”, and Figure 7 the co-simulation is executed 
    PNG
    media_image4.png
    256
    325
    media_image4.png
    Greyscale
, and Page 3286, Right “In a co-simulation, the involved simulation tools are paused every macro-time-step (delta_T) to perform the coupling data exchange for synchronization”)

Stettinger (Model inter) does not appear to explicitly disclose: a computer-readable storage medium, in which a program or program element for configuring a co-simulation for a total system is stored, wherein the program and/or the program element executes the method by a processor.

However Belksy (989) teaches:
a computer-readable storage medium, in which a program or program element for configuring a co-simulation for a total system is stored, wherein the program and/or the program element executes a method, when executed by a processor (Belsky (989) Abstract “A computer-implemented method for use in simulating dynamic behavior of complex engineering systems comprised of several subsystems”, and Paragraph 52 “An exemplary computer program product includes, for example, one or more non-transitory computer-readable storage media having computer-executable components thereon.  The computer-executable components include a Jacobian matrix component that when executed by a processor”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) with the computer program product implementing a co-simulation algorithm disclosed by Belsky (989).  One of ordinary skill in the art would have been motivated to make this modification in order to physically implement a co-simulation (Belsky (989) Paragraph 15 “Exemplary embodiments of systems, methods, apparatus (computers), and computer program products for use in simulating models of three-dimensional objects are described herein. The embodiments described herein facilitate simulating dynamic behavior of complex engineering systems”).



However Karner (Comprehensive) teaches:
a co-simulation for a total system (Karner (Comprehensive) Page 103 and Figure 2 a complete safety system is simulated using co-simulation to link up different solvers “Together with the resulting co-simulation configuration from the previous step, an executable co-simulation environment is available which can be used to perform a virtual validation of the integrated safety system” 
    PNG
    media_image6.png
    175
    765
    media_image6.png
    Greyscale
)
wherein a co-simulation coupling is configured automatically (Karner (Comprehensive) Page 103, Middle and Figure 2 after configuration file is generated, an executable (coupling is configured) is directly available without disclosed manual further configurations (automatically) “Together with the resulting co-simulation configuration from the previous step, an executable co-simulation environment is available which can be used to perform a virtual validation of the integrated safety system”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different (Karner (Comprehensive) Page 103, Middle).

Stettinger (Model inter) in view of Belsky (989), and further in view of Karner (Comprehensive) does not appear to explicitly disclose: wherein at the coupling time the execution sequence and the macro step size are automatically adapted based on the sub-system information of the first and/or the second subsystems and the interconnection network.

However Benedikt (Adaptive) teaches:
wherein, at the coupling time 
the execution sequence are automatically adapted based on sub-system information of first and/or the second sub-systems and interconnection network (Benedikt (Adaptive) Page 2, Right subsystems with no change are skipped which amounts to a change in the overall sequence (e.g. skipping B for an otherwise sequential scheduling rule results in A --> B --> C ---> A ---> C ---> A) “In terms of scheduling, several rules must be obeyed to obtain an effective order for the simulation of the subsystems. For example to reduce the simulation time it is necessary to simulate the subsystems in signal flow direction. Another criterion is, whether the global system network contains inactive loops (i.e. no change in their respective output values); these subsystems do not have to be simulated over a certain time slot [3].”)
the macro step size are automatically adapted based on the sub-system information of the first and/or the second sub-systems and the interconnection network (Benedikt (Adaptive) Figure 1 the macro-step-size can be different for every iteration (at the coupling time) 
    PNG
    media_image7.png
    220
    492
    media_image7.png
    Greyscale
, and Page 7 the macro-step-size adaptations are based on (the macro time step size are adapted) the error of the extrapolation after every iteration, where the error is based on the extrapolated values and the actual solution at every iteration (based on the sub-system information of first/second sub-systems and the interconnection network), and where the adaptation does not require human intervention (automatically adapted) 
    PNG
    media_image8.png
    173
    482
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    214
    484
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Belsky (989), and further in view of Karner (Comprehensive) with the method of adapting the macro step size disclosed by Benedikt (Adaptive).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the errors of the overall simulation from the extrapolation on the coupling (Benedikt (Adaptive) Page 8, Left 
    PNG
    media_image10.png
    613
    490
    media_image10.png
    Greyscale
).

Stettinger (Model inter) in view of Belsky (989), and further in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive) does not appear to explicitly disclose: wherein the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times such that the execution sequence of the subsystems is adaptable.

However Stettinger (On) teaches:
wherein the sub-system information comprises a calculation time of the first and/or the second sub-systems, such that adaptations in the temporal behavior for the performing of the co-simulation are performed in real time by putting in relation the calculation time required by the sub-systems to the respective macro time steps of the sub-systems at the respective coupling times (Stettinger (On) Page 992-993 and 996 the faster than real-time simulation system can be slowed down to wall-clock time (putting in relation the calculation time required by the sub-system to) to allow for time correct exchange of coupling data (the respective macro time steps at the respective coupling times) “To fulfill the required hard-real-time conditions a time correct exchange of coupling data with respect to the wall-clock-time is necessary … The simulation speed of these systems is faster than the wall-clock time and so these systems have to slow down until both system types run with the wall-clock time to perform a time correct synchronisation. So the involved non-real-time systems get paused to realise this slow down effect.”)
such that the execution sequence of the subsystems is adaptable (Stettinger (On) Page 996 the faster than wall-clock subsystems are executed in parallel, which does not define a strict sequence of execution for every macro time step (such that the execution sequence of the sub-systems is adaptable) since the only requirement is that the faster than wall-clock systems be slowed down sufficiently such that they are close to the wall-clock time, and where it is noted that slowing down one or more faster than wall-clock subsystems does not preclude skipping systems which are inactive as taught by Benedikt (Adaptive) (at the coupling time the execution sequence is automatically adapted) “The overall real-time co-simulation, consisting of the real-time and non-real-time part, use a parallel scheduling while the subsystems in the non-real-time part are sequential scheduled … All involved subsystems have a simulation speed which is close to the wall-clock time due to the slow down mechanism.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Belsky (989), and further in view of Karner (Comprehensive), and further in view of Benedikt (Adaptive) with the method of synchronizing non-real time and real-time sub-systems and having different simulation rates disclosed by Stettinger (On).  One of ordinary skill in the art would have been motivated to make this modification in order to operate the entire co-simulation in real-time (Stettinger (On) Abstract “A real-time system which has to guarantees hard-real-time conditions … The most important difference to a non-real-time co-simulation is the time correct overall simulation speed with respect to the involved real-time systems. To achieve this, all subsystems in form of non-real-time systems have to be synchronised to the involved real-time systems”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Acker et al. “Generation of an Optimised Master Algorithm for FMI Co-simulation” teaches an automatically generated master algorithm, which allows to optimally simulate a given co-simulation model.
Stettinger et al. “Extending Co-Simulation to the Real-Time Domain” teaches that the main problems of non-iterative or weak co-simulation are 1) Macro step size selection, 2) Choice of subsystem scheduling, and 3) Choice of the extrapolation technique. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148